Citation Nr: 1520444	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.  

2. Entitlement to an initial rating in excess of 10 percent for a bilateral foot disability, diagnosed as plantar fasciitis.

3. Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disorder prior to October 16, 2012.  

4. Entitlement to service connection for a right ankle disorder.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent
ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1998, February to July 2003, and from July 2006 to November 2007.  

This matter is on appeal from rating decisions in May 2009, June 2010, August 2011, and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.   

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issue on appeal.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

The Veteran's acquired psychiatric disorder claim has at times been characterized as "entitlement to an effective date prior to October 16, 2012, for the grant of a 100 percent rating for an acquired psychiatric disorder."  

However, despite the fact that he was granted a 100 percent rating since October 16, 2012, the issue of whether a rating in excess of 10 percent prior to that date has always remained on appeal since the time of his initial claim in December 2009.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized accordingly.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of this decision and is REMANDED to the AMC for further development.  


FINDINGS OF FACT

1. The Veteran's right shoulder disability, which is his non-dominant shoulder, has been characterized by symptoms of pain and limitation of motion; limitation of motion to 25 degrees from the side has not been shown.  

2. The Veteran's bilateral foot disability has been characterized by some pain when standing; a foot disorder of a "severe" nature, with marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use and characteristic callosities have not been shown.

3. For the period prior to October 16, 2012, the Veteran's psychiatric symptoms have been characterized by depression and insomnia; occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment or impaired abstract thinking, disturbances of motivation and mood or difficulty in establishing effective work and social relationships have not been shown.

4. A right ankle disorder is not currently shown.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5201 (2014). 

2. The criteria for an initial rating in excess of 10 percent for a bilateral foot disability, diagnosed as plantar fasciitis, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5276 (2014).

3. The criteria for an initial 30 percent rating, but no more, for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9413 (2014).

4. The criteria for entitlement to service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Right Shoulder Disability

The Veteran currently receives a 20 percent rating for his right shoulder disability, his non-dominant side, under 38 C.F.R. § 4.71a, DC 5201 (addressing limitation of motion of the arm).  In order to warrant a rating in excess of 20 percent based on limitation of motion under this diagnostic code, the range of motion of the Veteran's right arm must be limited 25 degrees from the side. 

Based on the evidence of record, a rating in excess of 20 percent is not warranted.  Specifically, at a physical evaluation in March 2009, some crepitus and pain was observed in the range of motion.  Nevertheless, he was displayed 180 degrees of forward flexion and abduction.  At another evaluation in January 2010, he again displayed some subacromial tenderness and crepitus.  However, he again displayed 130 degrees of flexion and 155 degrees of abduction.  At an orthopedic surgery note in November 2010, imaging of the right shoulder indicated some fraying of the distal supraspinatus tendon, but no other pathology.  Range of motion included 180 degrees of forward flexion and 180 degrees of abduction.   

Finally, at a VA examination in September 2011, the Veteran complained of shoulder pain and, when in a flare-up condition, prevented him from lifting anything more than 25 pounds.  Upon examination, he exhibited some weakened movement and fatigueability.  However, even after repetitive testing, he demonstrated 95 degrees of forward flexion and 70 degrees of abduction.  

While the Veteran's range of motion is certainly limited, it is not nearly so limited such that a rating in excess of 20 degrees is warranted.  Moreover, while there are other diagnostic codes that address shoulder disabilities, these specifically cover impairment or dislocation of the various joints within the shoulder.  Here, radiographic imaging taken in January 2010 did not observe any joint pathology such as dislocation or malunion.  

Therefore, these diagnostic codes are not for consideration, and a rating in excess of 20 percent is not for application.  

Foot Disability

The Veteran currently receives a 10 percent rating for his bilateral foot disability under 38 C.F.R. § 4.71a, DC 5020 (addressing synovitis affecting 2 major joints or major joint groups).  As he has been diagnosed with plantar fasciitis, the Board also determines that DCs 5276 (addressing pes planus) may be applicable.  Therefore, in order to warrant an initial rating in excess of 10 percent under these sections, the evidence must show:

* X-ray evidence of arthritis involving 2 or more major joints or 2 or more major joint groups with occasional incapacitating exacerbations (20 percent under DC 5003); or 

* "Severe" disability with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  (20 percent for unilateral symptoms and 30 percent for bilateral symptoms).

See 38 C.F.R. § 4.71a.

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  Specifically, at an evaluation in February 2009, the Veteran complained of left foot pain and decreased balance.  However, he also stated that his symptoms were well controlled, and he was still able to engage in an exercise program.  

Moreover, at a VA examination in October 2010, the Veteran stated that he experiences pain when standing for extended periods of time.  However, he was observed being able to walk with any limps or discomfort.  While pes planus was observed bilaterally, and there were some calluses noted, they did not appear severe in nature.  His feet were flexible upon palpation, and the Achilles tendon was properly aligned bilaterally.  Additionally, the Veteran did not appear to indicate that his pain was "severe" in nature, as he described his symptoms as "some pain" to the plantar medial aspect of his heels.  Radiographic imaging did not reveal any fractures, dislocations or other "problems."  

Based on these medical evaluations, the Board does not consider the Veteran's symptoms "severe" such that a rating in excess of 10 percent is warranted based on pes planus.  Moreover, given that the radiographic imagine apparently fails to diagnose arthritic changes in the feet, a rating based on arthritis to 2 or more major joint groups is also not warranted.  

In order to prevent any potential prejudice to the Veteran, the Board has also considered whether the Veteran's bilateral foot disorder may be better rated under 38 C.F.R. § 4.71a, DC 5284, which addresses non-specific foot injuries.  When determining whether DC 5284 is "more appropriate" than DC 5276, the Court of Appeals for Veteran's Claims has noted that a more specific statute should be "given precedence over a more general one."  See Zimick v. West, 11 Vet. App. 45, 51 (1998); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this case, the disorder being considered is specific to bilateral plantar fasciitis, and DC 5276 is deemed by the Board to be the most appropriate code.  Notably, this diagnostic code pertains specifically to the disability at issue, and also provides specific guidance as to how symptoms of this disability are to be evaluated.

On the other hand, DC 5284 pertains only to "foot injuries," which the Board finds to be less specific and more general.  Also, the Veteran's bilateral plantar fasciitis is not the result of a foot injury.  Indeed, a reasonable reading of the relevant diagnostic codes suggests that DC 5284 is more applicable to injuries that may not have been contemplated by other diagnostic codes, which is not the case here.  Therefore, because there are specific diagnostic codes to evaluate plantar fasciitis, consideration of other diagnostic codes (particularly DC 5284) for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20. 

As such, when reviewing the evidence of record, the Board concludes that a rating in excess of 10 percent is not warranted for the Veteran's bilateral foot disability. 

When considering the ratings for the Veteran's right shoulder and feet, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in these areas, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

Acquired Psychiatric Disorder

For the period prior to October 16, 2012, the Veteran received a 10 percent disability rating for his acquired psychiatric disorder under 38 C.F.R. § 4.130, DC 9413 (addressing anxiety disorder).  Acquired psychiatric disorders are rated through the use of a general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9413.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, DC 9413.

As an initial matter, the Board determines that a 30 percent rating is warranted for the period on appeal.  

In this regard, the Board specifically notes Veteran's assigned Global Assessment of Functioning (GAF) scores, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV)).  Specifically, while the VA examination in February 2010 indicated a GAF score of 61, many of his scores were in the range of 50-61, which is indicative of serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning).  Indeed, some were even lower than that.  While the Board does not find that these scores are accurate in all respects, they are sufficient to conclude that a 30 percent rating is warranted prior to October 16, 2012.  

However, the Board also determines that a rating in excess of 30 percent is not warranted prior to October 16, 2012.  Specifically, at psychiatric evaluations in February 2009, he was observed to be somewhat unkempt.  However, he was cooperative, without any motor retardation or restricted cognitive functioning.  He had some mildly impaired judgment, but there was no decrease in intellectual functioning.  He also did not display any compulsive or obsessive behavior and delusions were absent.  His affect was full and his mood good.

At a VA examination in February 2010, the Veteran appeared groomed and generally cooperative.  While his speech was somewhat tangential at times, his thought processes were coherent and organized.  He maintained good eye contact throughout the interview and his affect was full range.  His speech was within normal tone and range, and he denied suicidal or homicidal ideation.  At psychiatric evaluations in July and August 2010, his memory and concentration remained consistent with no evidence of psychosis.  His speech and affect were normal with no psychomotor irregularities.  Suicidal and homicidal ideation were again absent.  

At another VA examination in May 2011, the Veteran appeared casually dressed in jeans and a sweatshirt and well groomed.  His affect was "bright," and he frequently smiled during the clinical interview despite the nature of the material he discussed.  There was no apparent impeded thought process or communication, nor were there any delusions or hallucinations.  His behavior was appropriate, and he appeared fully oriented to person, place and time.  No suicidal or homicidal ideation was present.  In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 30 percent.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this case, a rating in excess of 30 percent is also not warranted based on occupational and social impairment.  For example, at his evaluation in February 2009, the Veteran related an extensive history of alcohol abuse, but was willing to attend treatment for this.  At another evaluation that same month, he stated that he had difficulty sleeping, but felt that this was related to alcohol abuse.  

At his VA examination in February 2010, the Veteran indicated that he had been unemployed since June 2009, but it appeared that he was not due to his psychiatric symptoms, but merely because he did not "have the urge to sit and work on something."  While he stated that he stayed in the house most of the time, he did have a wide social network.  In fact, he stated that he knows people from "all around the country" who call him often.  He also mentioned attending a Super Bowl party.  At a VA examination in May 2011, the Veteran stated that he still experiences hyperarousal and has become less social.  However, on that occasion, the examiner found that the impact of his condition on his daily living, relationships and quality of life were all only "mild to moderate."  

At his last VA examination prior to 2012, the Veteran again stated that he has a lot of close military and civilian friends whom he talks to on a daily basis by phone.  He also noted that he has regular interactions with his mother and brother.  While he stated that he does not go out to bars anymore, he is still able to go out to run errand.  Based on these characteristics, the Board determines that the Veteran's social functioning has been only mildly impacted and insufficient to warrant a disability rating in excess of 30 percent.  

With respect to the Veteran's GAF scores, the Board notes that they have varied wildly from as high as 61 to as low as 25.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  On the other hand, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

As was noted above, the Board has considered the Veteran's symptoms, and finds them only relatively mild to moderate in nature and fairly consistent throughout the relevant period.  When overlaying his GAF scores with these symptoms, the Board finds that GAF scores of 50 and below are inconsistent with his displayed symptoms, and that his GAF score of 61 is too high.  Rather, the Veteran's symptoms best reflects a GAF score in the range of 50-55.  However, as noted above, these symptoms are not severe enough that a rating in excess of 30 percent would be warranted.    

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his service-connected disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the relevant diagnostic code and general rating formula addresses both objective symptoms and social and occupational impairment, and given the extent to which pain and daily functioning is part of the analysis when rating under 38 C.F.R. § 4.71a, only in the most unusual circumstances would there be any symptoms that would not have been covered by the appropriate diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a 30 percent rating, but no more, is warranted for the Veteran's acquired psychiatric disability prior to October 16, 2012 is warranted.  However, increased rating for the Veteran's shoulder and foot disabilities is not warranted for any period on appeal.  As such, the appeal is denied to this extent.  

Service Connection

The Veteran is seeking service connection for a right ankle disorder, which he asserts is related to a number of ankle injuries that he experienced in service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  In this regard, the service treatment records do reflect that the Veteran received treatment for his right ankle on a number of occasions during active duty service.  For example, in a March 1998 evaluation, he mentioned that he twisted his right ankle during recruit training.  Most recently, in June 2007, he was treated after twisting his right ankle while jumping off a truck.  This injury, the incident report noted, was in the line of duty.  

However, while the service treatment records indicate treatment for ankle injuries in service, there was no indication of an actual chronic injury at that time, nor is there any indication that he has a diagnosable right ankle disorder currently.  Notably, the Veteran underwent two VA examinations, where neither was able to identify any current disorder.  

Specifically, in May 2009, the Veteran complained of repetitive weakness in the ankle.  However, there was no impact on range of motion, there was no pain upon repetitive motion and he has never been hospitalized for a right ankle disorder.  Overall, the examiner found that the ankle appeared stable.  At his most recent VA examination in October 2010, the Veteran showed no palpable fluid or tenderness.  There was no pain, weakness or fatigue, and his range of motion was substantially normal.  While the examiner noted mild discomfort in the ankle, the examination was again normal.  Significantly, there are no other treatment notes in the record indicating a clinically diagnosed ankle disorder.

As a consequence, the Board must conclude that the Veteran does not currently have a disorder to the right ankle that can be clinically identified during the period on appeal.  Therefore, there is not a "diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his right ankle symptoms to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the presence or etiology of ankle disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because musculoskeletal disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's right ankle disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

An initial rating in excess of 20 percent for a right shoulder disability is denied.  

An initial rating in excess of 10 percent for a bilateral foot disability, diagnosed as plantar fasciitis, is denied.

An initial 30 percent rating, but no more, for an acquired psychiatric disorder prior to October 16, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Service connection for a right ankle disorder is denied.


REMAND

The Board notes that the Veteran also filed a claim for TDIU, which was denied by the RO in a June 2011 rating decision, and he did not appeal.  However, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, although his TDIU claim was previously denied, it may be effectively re-raised when the evidence is added to the record which may support a claim of unemployability that was not previously considered.

While the Veteran is currently at 100%, recent case law suggests that this issue is still at issue (however, recent Court determinations on this point are not always clear). 

In this case, given the above and the fact that the Board has determined that a 30 percent rating is warranted for the period prior to October 16, 2012, the issue of entitlement to TDIU should be reevaluated.  Therefore, the issue of entitlement to TDIU, as it is encompassed in his increased rating claim, should be remanded for consideration by the RO/AMC.

Accordingly, the case is REMANDED for the following action:

1. If the Veteran underwent any VA or private treatment relevant to his employability where the records of such treatment are not in the claims file, the RO should attempt to obtain them after acquiring any necessary authorization.

2. Any further development deemed necessary should be undertaken, to including obtaining any medical opinion.

3. Thereafter, readjudicate the issue of entitlement to TDIU for the period on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and provided the opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


